IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30475
                         Summary Calendar



CARL BLAKE RILEY,

                                          Plaintiff-Appellant,


versus

EDDIE CAMESE; AUDREY AGUSTUS, incorrectly identified as “Audrie
Agustus”; ORBIN TINSON, incorrectly identified as “Orbin Tinsen,”

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 94-CV-3679
                        - - - - - - - - - -
                           March 28, 1997
Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Carl Riley, Louisiana prisoner #262968, appeals from the

district court’s dismissal of his civil rights complaint brought

pursuant to 42 U.S.C. § 1983.    Riley contends that the district

court erred by dismissing his complaint as frivolous.     We have

reviewed the record and the district court’s order and affirm the

dismissal of Riley’s complaint for essentially the reasons

adopted by the district court.    See Riley v. Camese, No. 94-3679



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30475
                               - 2 -

(E.D. La. Apr. 8, 1996).   Riley’s motion for the appointment of

counsel is DENIED.

     AFFIRMED.